Name: Commission Regulation (EC) No 1652/98 of 27 July 1998 determining the extent to which applications lodged in July 1998 for import licences for certain pigmeat products under the regime provided for by the Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary, the Czech Republic, Slovakia, Bulgaria and Romania can be accepted
 Type: Regulation
 Subject Matter: European construction;  tariff policy;  Europe;  animal product;  agricultural policy
 Date Published: nan

 EN Official Journal of the European Communities 28. 7. 98L 210/76 COMMISSION REGULATION (EC) No 1652/98 of 27 July 1998 determining the extent to which applications lodged in July 1998 for import licences for certain pigmeat products under the regime provided for by the Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary, the Czech Republic, Slovakia, Bulgaria and Romania can be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1898/ 97 of 29 September 1997 laying down detailed rules for the application in the pigmeat sector of the arrangements provided for by Council Regulation (EC) No 3066/95 and repealing Regulations (EEC) No 2698/93 and (EC) No 1590/94 (1), as amended by Regulation (EC) No 618/98 (2), and in particular Article 4(5) thereof, Whereas the applications for import licences lodged for the third quarter of 1998 are for quantities less than the quantities available and can therefore be met in full; Whereas the surplus to be added to the quantity available for the following period should be determined; Whereas, it is appropriate to draw the attention of oper- ators to the fact that licences may only be used for prod- ucts which comply with all veterinary rules currently in force in the Community, HAS ADOPTED THIS REGULATION: Article 1 1. Applications for import licences for the period 1 July to 30 September 1998 submitted pursuant to Regula- tion (EC) No 1898/97 shall be met as referred to in Annex I. 2. During the first 10 days of the period 1 October to 31 December 1998 applications may be lodged pursuant to Regulation (EC) No 1898/97 for import licences for a total quantity as referred to in Annex II. 3. Licences may only be used for products which comply with all veterinary rules currently in force in the Community. Article 2 This Regulation shall enter into force on 28 July 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 July 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 267, 30. 9. 1997, p. 58. (2) OJ L 82, 19. 3. 1998, p. 35. EN Official Journal of the European Communities28. 7. 98 L 210/77 ANNEX I Group No Percentage of acceptance of import licences submitted for the period 1 July to 30 September 1998 1 100,0 2 100,0 3 100,0 4 100,0 H1 100,0 H2 100,0 5 100,0 6 100,0 7 100,0 8 100,0 9 100,0 10/11 100,0 12/13 100,0 14 100,0 15 100,0 16 100,0 17 100,0 (tonnes) Group No Total quantity available for the period 1 October to 31 December 1998 ANNEX II 1 2 949 2 351 3 920 4 10 006,1 H1 1 200 H2 250 5 1 725 6 1 129,6 7 5 153 8 805 9 5 865 10/11 3 032,5 12/13 1 322,5 14 172,5 15 517,5 16 943,5 17 7 187,5